PER CURIAM.
William Cernak appeals the trial court’s summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. Lacking documentation to explain the legality of sentences which he alleges exceed the statutory maximum, we are compelled to reverse.
Cernak alleges that he was convicted of two second-degree felonies, and sentenced to two thirty-one year prison terms. If the facts are as Cernak states, his sentences illegally exceed the statutory maximum of fifteen years for a second-degree felony.
The trial court did not attach any documentation to its order to explain its conclusion that the sentences are legal. Consequently, it is impossible for this court to evaluate the merit of the claim, and the case must be remanded for reconsideration. Upon remand, the trial court must either attach to its order the documents that support its conclusion that the sentence is legal, or, if the trial court determines that the sentence is illegal, resen-tence Cernak.
Reversed and remanded.
BLUE, A.C.J., and GREEN and SALCINES, JJ., Concur.